[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE              SEPTEMBER 26, 1997 DATE OF APPLICATION           SEPTEMBER 26, 1997 DATE APPLICATION              FILED SEPTEMBER 26, 1997 DATE OF DECISION              FEBRUARY 22, 2000 CT Page 3788
Application for review of sentence imposed by the SuperiorCourt, Judicial District of Fairfield.
Sentence Affirmed.
Jonathan Demirjian, Esq., Defense Counsel, for Petitioner.
Nicholas Bove, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION:
Following a jury trial, the petitioner was convicted of Kidnapping 2nd Degree, C.G.S. 53a-94 (a), Sexual Assault 3rd
C.G.S. 53a-61.
The events that led to the petitioner's sentence of twelve years suspended after he serves seven years in prison occurred September 14, 1996 in Bridgeport, Connecticut.
On that date, the Bridgeport Police were sent to 906 North Hallet Street to investigate a domestic assault. A 35 year old female victim reported being assaulted by her "common law" husband and being dragged from the premises to another location. She reported remaining in that location for two weeks out of fear of her husband, Julio Cuevas.
The victim reported that Cuevas went to 906 North Hallet Street and forced her from the premises, taking her to his home at 588 Berkshire Avenue. She refused to go with him, which made him start beating her and dragging her to the Berkshire Avenue address. While at Berkshire Avenue he demanded "some sex" and when she refused he grabbed her by the neck and began hitting her. She attempted to jump out a window and Cuevas pulled her back inside causing her to cut her wrist on the window. He then threw her onto a bed and raped her.
A close friend of the victim went to 588 Berkshire Avenue and removed the victim, bringing her to the friend's residence. The police were notified and they reported seeing bruises on her neck CT Page 3789 and face and a large laceration on her wrist. She was taken to the hospital while the defendant was taken into custody.
The Sentence Review Division notes that the Kidnapping 2nd
Degree, C. G. S. 53a-94 (a) required a minimum mandatory sentence of three years. The sentencing judge imposed an effective sentence that was only four years more than the minimum.
Rather than inappropriate or disproportionate, the sentence appears to reflect a significant amount of credit given to the defendant for his lack of a serious prior criminal record.
An effective sentence of twelve years suspended seven is fair considering the nature of this offense and the need that this senseless act of brutality committed by the petitioner must be punished so that others might be deterred from committing acts of a similar nature.
This sentence is AFFIRMED.
O'KEEFE, J.
KLACZAK, J.
IANOTTI, J.
O'Keefe, Klaczak and Ianotti, J.'s participated in this decision.